            Case 1:20-cv-03023-LJL Document 52 Filed 10/26/20 Page 1 of 2




   228 East 45th Street, Suite 605
   New York, NY 10017                                                                    David Leichtman
   Tel: 212-419-5210                                                          dleichtman@leichtmanlaw.com


October 26, 2020

Via ECF
Honorable Lewis J. Liman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

        Re:      Grossman Enterprises LLC v. Hubbard Broadcasting, Inc., et al.,
                 No. 1:20-cv-03023-LJL

Dear Judge Liman:

       We, along with the Law Offices of Amy J. Goldrich, represent Plaintiff Grossman
Enterprises LLC (“GEL”) in the above-referenced matter.

       Counsel for all parties have been engaged in productive settlement negotiations and have
previously agreed amongst themselves to adjourn all dates set forth in the Case Management Plan
and Scheduling Order of August 18, 2020 (ECF 50) (the “Order”). In particular, given the
imminence of the October 30, 2020 deadline for GEL to amend its Complaint and the prospect of
a potential settlement, the parties respectfully request that the Court so order the stipulated
Proposed Case Management Plan and Scheduling Order attached hereto as Exhibit A, reflecting
a 60-day adjournment of all dates set forth in the Order. All parties consent to the foregoing
request.

       Attached hereto as Exhibit B is a redlined version of the proposed order as set forth in
Exhibit A, as compared against the dates set forth in the Order.

        In total, there have been three prior requests for an adjournment in this matter. The parties
on consent twice requested (ECF 15; ECF 17), and were granted (ECF 16; ECF 18), an
adjournment of the Initial Status Conference in this matter and the date for all defendants to
respond to GEL’s Complaint.1 Defendants, without GEL’s consent, requested a third adjournment
of the date for all defendants to respond to GEL’s Complaint (ECF 19), which was denied (ECF
20).


        1
          In the parties’ first such request, GEL consented to an extension of time to respond to the Complaint with
respect to all defendants, except Defendant Getty Images, Inc. in particular. (See ECF 15, at 2). Nonetheless,
Defendant Getty Images, Inc.’s request was granted. (See ECF 16).



                                          www.leichtmanlaw.com
          Case 1:20-cv-03023-LJL Document 52 Filed 10/26/20 Page 2 of 2


Hon. Lewis J. Liman
October 26, 2020
Page 2

       The parties are next scheduled to appear before the Court at a status conference on July 7,
2021, at 10:00 a.m. Prior to that, the parties are also scheduled to appear before Magistrate Judge
Sarah L. Cave on April 13, 2021, at 10:00 a.m. for a settlement conference.

                                             Sincerely,



                                             David Leichtman

cc: Counsel for all parties (via ECF)




                                    www.leichtmanlaw.com
